UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     DENNIS O. BLAND,                                DOCKET NUMBER
                   Appellant,                        CH-0752-14-0667-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: September 30, 2016
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Dennis O. Bland, Oak Lawn, Illinois, pro se.

           Christopher P. McNamee, Hines, Illinois, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained the appellant’s removal. Generally, we grant petitions such as this one
     only when: the initial decision contains erroneous findings of material fact; the
     initial decision is based on an erroneous interpretation of statute or regulation or


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                             2

     the erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision
     were not consistent with required procedures or involved an abuse of discretion,
     and the resulting error affected the outcome of the case; or new and material
     evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed.           Title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).                 After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶2         The agency removed the appellant from the GS-5 position of Nursing
     Assistant based on three charges: (1) refusal to report for a reasonable suspicion
     drug test; (2) absence without leave (AWOL)—224 hours for twenty-eight 8-hour
     days between March 6 and April 14, 2014, eight hours on March 4, 2014,
     eight hours on February 28, 2014, eight hours on February 18, 2014, six and
     one-half hours on February 13, 2014, two hours on February 6, 2014, eight hours
     on February 4, 2014, eight hours on February 3, 2014, fifteen minutes on
     January 30, 2014, four hours on January 28, 2014, and 160 hours for twenty
     8-hour days from December 30, 2013, through January 24, 2014; and (3) failure
     to follow leave procedures for each instance of AWOL. Initial Appeal File (IAF),
     Tab 7 at 9-10, 25.
¶3         The appellant appealed the agency’s action, 2 alleging that the agency
     committed harmful error by violating the guidelines governing drug testing and

     2
       The effective date of the agency’s action was June 6, 2014. IAF, Tab 7 at 10. The
     decision letter informed the appellant of the 30-day time limit for filing a Board appeal.
     Id. at 11. Because the 30th day following June 6, 2014—July 6, 2014—was a Sunday,
     the deadline for the appellant to file a Board appeal was Monday, July 7, 2014.
                                                                                              3

     discriminated against him on the bases of race 3 and sex.                   IAF, Tab 1.
     Subsequently, the appellant amended his complaint to include an allegation of
     discrimination on the basis of disability and retaliation for filing equal
     employment opportunity (EEO) complaints.            IAF, Tabs 17, 27.      Based on the
     record developed by the parties, including the testimony at the hearing, the
     administrative judge found that the agency proved the charge of refusal to report
     for a reasonable suspicion drug test. IAF, Tab 35, Initial Decision (ID) at 6-12.
     He also found that the agency proved the AWOL charge. ID at 12-16. Although
     the administrative judge found that the agency failed to prove that the appellant
     was AWOL for 6.5 hours on February 13, 2014, and for 8 hours on February 28,
     2014, he found that, because the agency proved 9 of the 11 specifications, it had
     proven the charge. ID at 16. Additionally, the administrative judge found that
     the agency proved the charge of failure to follow leave procedures. ID at 16-17.
     Finally, the administrative judge found that the appellant failed to prove his
     affirmative defenses. ID at 20-31.
¶4         In his petition for review, the appellant asserts that the administrative judge
     erred in finding that the agency had a reasonable suspicion for ordering him to
     take a drug test.     He asserts that it was possible that the symptoms he was
     exhibiting when he was ordered to take a reasonable suspicion drug test were due
     to his distress over losing his car keys on the day that the test was ordered.
     Petition for Review (PFR) File, Tab 1. He also asserts that the administrative
     judge erred in finding that he failed to prove that his removal was in retaliation
     for his EEO complaints, including his inquiries about his entitlement to leave


     5 C.F.R. § 1201.23. It is undisputed that the appellant filed his appeal on July 7, 2014,
     and thus it was timely filed.
     3
       The appellant appears to have raised a claim of race discrimination in his appeal form;
     however, this claim was not included in the administrative judge’s prehearing
     conference summary. IAF, Tabs 1, 28. Because the appellant did not object to the
     recitation of the issues in the summary and did not reassert this claim in his petition for
     review, we have not considered it.
                                                                                       4

     under the Family and Medical Leave Act of 1993 (FMLA).             Id.   He further
     contends that, during discovery below, the agency failed to provide him
     documents related to his requests under the FMLA. Id.
¶5         Turning to the appellant’s last argument first, we note that an administrative
     judge has broad discretion in ruling on discovery matters, and absent an abuse of
     discretion the Board will not find reversible error in such rulings.           E.g.,
     Rodgers v. Department of the Navy, 122 M.S.P.R. 559, ¶ 21 (2015).               The
     appellant filed his discovery requests with the administrative judge.           The
     administrative judge informed the appellant it is not necessary to file discovery
     requests with the Board and returned the submissions.        IAF, Tabs 8, 11, 18.
     Subsequently, the appellant filed a motion to compel. The administrative judge
     denied the appellant’s motion because the appellant had not complied with the
     Board’s regulations, which provide that he must show that he had discussed his
     intent to file a motion to compel with the agency and made a good faith effort to
     resolve the discovery dispute. IAF, Tab 21. The administrative judge’s rulings
     regarding the appellant’s discovery submissions and his motion to compel are
     consistent with the Board’s regulations. These regulations provide that discovery
     motions are filed with the opposing party, and that, before filing a motion to
     compel, the parties shall make a good faith effort to resolve the discovery dispute.
     See 5 C.F.R. § 1201.73(a)-(b), (c)(1). Further, the appellant fails to identify any
     specific materials regarding the FMLA that he was unable to obtain in discovery
     or how those materials would have enabled him to meet his burden of proof or
     otherwise provide him with information that was reasonably calculated to lead to
     the discovery of admissible evidence.           PFR File, Tab 1; see 5 C.F.R.
     § 1201.72(a).   Thus, we find no abuse of discretion regarding discovery in
     this case.
¶6         As to the appellant’s arguments questioning the validity of the reasonable
     suspicion drug test, the Board has recognized that mandatory drug testing, when
     conducted by the Federal Government, is a search and seizure within the meaning
                                                                                       5

     of the Fourth Amendment, and must be reasonable to pass constitutional muster.
     Garrison v. Department of Justice, 67 M.S.P.R. 154, 158 (1995). While a search
     generally must be supported by a warrant issued upon probable cause, neither a
     warrant, probable cause, nor individualized suspicion is required in every case to
     prove reasonableness.    Shelledy v. Department of Transportation, 49 M.S.P.R.
     257, 261 (1991).
¶7        Reasonable suspicion is a lesser standard than probable cause both as to the
     content of the information provided and the required reliability of the source
     providing that information.       Garrison, 67 M.S.P.R. at 161.      A reasonable
     suspicion search may be justified by information provided by reliable and
     credible sources.   Id. at 158.   Although reasonable suspicion testing does not
     require certainty, mere “hunches” are not sufficient to meet this standard. Id.
¶8        Here, the appellant’s position was designated as subject to drug testing
     under the agency’s random drug testing program, and thus was also subject to
     reasonable suspicion drug testing.    IAF, Tab 26 at 9; ID at 2-3.     The agency
     justified its order that the appellant take a reasonable suspicion drug test on the
     observations of the appellant by his first- and second-level supervisors describing
     the appellant’s erratic behavior immediately before the agency gave the order and
     on anecdotal comments provided by employees to the supervisor.
¶9        The appellant’s supervisor, a registered nurse, testified that, on April 18,
     2014, the appellant was absent without permission from his worksite for about
     45 minutes, and, when he returned, he was anxious, agitated, sweating, and
     hyperverbal, and he had visibly dilated pupils. Hearing Compact Disc (HCD)
     (testimony of the supervisor). The supervisor also testified that, while he was
     searching for the appellant during his 45-minute absence, other employees told
     him of an earlier incident when the appellant talked about a microwave frequency
     in his stomach that the Government was using to control him. Id. The supervisor
     further testified that, when the appellant returned to duty after his absence, the
     appellant told him that he had been checking on a patient; however, the patient
                                                                                        6

      had been discharged 2 hours earlier. Id. In addition, the supervisor testified that
      the appellant explained his absence by stating that he was searching for his lost
      car keys and had let the air out of his car’s tires because he wanted to prevent the
      car from being stolen. Id. All of this led the supervisor to conclude that the
      appellant was not where he should have been for an extended period of time, was
      unaware of what was going on, and was not forthcoming in his responses to
      questioning regarding his whereabouts. Id. The appellant’s supervisor stated that
      he then contacted his manager, the appellant’s second-level supervisor, also a
      registered nurse, who, when he heard of the appellant’s behavior, suspected that
      the appellant was under the influence of drugs. Id.
¶10        The manager testified that he felt that the appellant’s behavior demonstrated
      irrational behavior and illogical thinking.   HCD (testimony of manager).        He
      testified further that he relied on his medical training and experience in reaching
      his conclusion. Id. As a result, he decided to order a reasonable suspicion drug
      test. Id. The manager testified that, when he met with the appellant to give the
      order, he observed that the appellant’s behaviors reflected a lack of respect for
      personal space, rapid speech, an inability to stay still, and changes in vocal tone.
      Id. The manager testified, moreover, that he informed the appellant of the gravity
      of the situation and the impact on his continued employment should he refuse to
      take the drug test.    Id.   The appellant did not submit to the drug test as
      ordered. Id.
¶11        The administrative judge found that the appellant’s supervisor and his
      manager were extremely credible. ID at 11. Based on their testimony, he found
      that their observations of the appellant on April 18, 2014, were sufficient to
      establish a reasonable suspicion that the appellant was impaired by illegal drugs
      during his work hours.       ID at 11.   The Board must give deference to an
      administrative judge’s credibility determinations when they are based, explicitly
      or implicitly, on the observation of the demeanor of witnesses testifying at a
      hearing; the Board may overturn such determinations only when it has
                                                                                         7

      “sufficiently   sound”   reasons     for   doing   so.   Haebe v.   Department     of
      Justice, 288 F.3d 1288, 1301 (Fed. Cir. 2002) . We defer to the administrative
      judge’s credibility determinations here. We find that the physical manifestations
      that the appellant exhibited on April 18, 2014, as observed by reliable and
      credible sources, justified the order for a reasonable suspicion drug test.
      Garrison, 67 M.S.P.R. at 161. The appellant’s assertion that the manifestations
      that his supervisors observed were due solely to the appellant’s distress over
      losing his car keys is unavailing.
¶12         Because the agency justified its order to take a drug test to the appellant and
      the appellant did not obey the order, the agency proved charge (1), refusal to
      report for a reasonable suspicion drug test. See O’Connor v. Ortega, 480 U.S.
709, 726 (1987) (holding that, to justify a reasonable suspicion drug test for a
      public employee, the Government need only establish “reasonable grounds for
      suspecting that the search will turn up evidence that the employee is guilty of
      workplace misconduct”).      The appellant does not challenge the administrative
      judge’s finding that the agency proved charge (2), AWOL, and charge (3), failure
      to follow leave procedures, and we find no basis to disturb the administrative
      judge’s finding that the agency proved these charges. Consequently, we find that
      the administrative judge properly determined that the agency proved all of the
      charged misconduct.
¶13         As to the appellant’s affirmative defenses, he does not challenge the
      administrative judge’s finding that he failed to prove his allegations of harmful
      error and discrimination on the bases of disability and sex. Therefore, we find no
      basis to disturb those findings either.
¶14         However, the appellant does challenge the administrative judge’s finding
      that the appellant failed to prove that his removal was done in retaliation for
      filing EEO complaints.      When an appellant asserts an affirmative defense of
      discrimination or retaliation under 42 U.S.C. § 2000e–16, the Board first will
      inquire whether the appellant has shown by preponderant evidence that the
                                                                                            8

      prohibited consideration was a motivating factor in the contested personnel
      action.    Such    a   showing    is   sufficient   to   establish   that   the   agency
      violated 42 U.S.C. § 2000e–16, thereby committing a prohibited personnel
      practice under 5 U.S.C. § 2302(b)(1). If the appellant meets his burden, we then
      will inquire whether the agency has shown by preponderant evidence that the
      action was not based on the prohibited personnel practice, i.e., that it still would
      have taken the contested action in the absence of the discriminatory or retaliatory
      motive.   If we find that the agency has made that showing, its violation
      of 42 U.S.C. § 2000e-16 will not require reversal of the action.              Savage v.
      Department of the Army, 122 M.S.P.R. 612, ¶ 51 (2015).
¶15         On review, the appellant alleges that, in retaliation for his protected activity
      of making complaints to the EEO office about FMLA leave and coworker
      harassment, the agency changed his shift, from 11:00 a.m. to 7:00 p.m. to
      7:00 a.m. to 3:00 p.m. Accepting the appellant’s assertions as establishing that he
      engaged in protected activity, he has not alleged retaliatory motive was a factor in
      the action under review (his removal), except to the extent that he was working
      on the changed shift when the removal action was taken.
¶16         In any event, the appellant’s supervisor and his manager both testified that
      they were unaware of the appellant’s EEO activity until after issuing the proposed
      removal. HCD (testimony of the supervisor and the manager). As noted, the
      administrative judge found both to be extremely credible witnesses. Additionally,
      the deciding official testified that she did not recall any information relating to
      the appellant’s EEO activity. HCD (testimony of the deciding official). As the
      administrative judge found, the appellant failed to show that any of the
      management officials involved in his removal had any knowledge of his protected
      activity until after issuing the proposed removal and the decision to remove. ID
      at 30. Accordingly, the appellant failed to show that a retaliatory motive could
      have been a factor in the removal action. Savage, 122 M.S.P.R. 612, ¶ 41.
                                                                                      9

¶17         In sum, we find that the administrative judge properly found that the agency
      proved the charged misconduct, the appellant failed to prove his affirmative
      defenses, and the penalty of removal was within the bounds of reasonableness for
      the sustained misconduct. See Douglas v. Veterans Administration, 5 M.S.P.R.
      280, 306 (1981).

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request further review of this final decision.

      Discrimination Claims: Administrative Review
            You may request review of this final decision on your discrimination
      claims by the Equal Employment Opportunity Commission (EEOC). See title 5
      of the U.S. Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you submit your
      request by regular U.S. mail, the address of the EEOC is:
                                 Office of Federal Operations
                          Equal Employment Opportunity Commission
                                       P.O. Box 77960
                                  Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method requiring a
      signature, it must be addressed to:
                                 Office of Federal Operations
                          Equal Employment Opportunity Commission
                                      131 M Street, NE
                                        Suite 5SW12G
                                  Washington, D.C. 20507

            You should send your request to EEOC no later than 30 calendar days after
      your receipt of this order. If you have a representative in this case, and your
      representative receives this order before you do, then you must file with EEOC no
      later than 30 calendar days after receipt by your representative. If you choose to
      file, be very careful to file on time.
                                                                                10

Discrimination and Other Claims: Judicial Action
        If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate U.S. district court.
See 5 U.S.C. § 7703(b)(2). You must file your civil action with the district court
no later than 30 calendar days after your receipt of this order. If you have a
representative in this case, and your representative receives this order before you
do, then you must file with the district court no later than 30 calendar days after
receipt by your representative. If you choose to file, be very careful to file on
time.    If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.        See 42 U.S.C. § 2000e-5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                           ______________________________
                                         Jennifer Everling
                                         Acting Clerk of the Board
Washington, D.C.